United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3514
                                ___________

Arthur Greenwood,                      *
                                       *
             Appellant,                *
                                       *
Parks Sims,                            *
                                       *
             Plaintiff,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
State of Missouri; Missouri Board of   * Western District of Missouri.
Probation and Parole,                  *
                                       *    [UNPUBLISHED]
             Appellees.                *
                                  ___________

                       Submitted: April 15, 2003
                           Filed: April 25, 2003
                                ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri inmate Arthur Greenwood appeals the district court’s1 pre-service
dismissal of his civil complaint. Having carefully reviewed the record and appellant’s
brief, we agree with the district court that the relief Greenwood seeks must be pursued
in a 28 U.S.C. § 2254 petition after he exhausts his available state-court remedies.
Accordingly, we affirm, but we modify the dismissal to be without prejudice as to all
claims. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
                                          -2-